Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered January 18, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 6V2 to 13 years, unanimously affirmed.
Any error in the admission of evidence concerning the use of drugs and possession of crack pipes by a person sitting next to *271defendant at the time of his arrest could not have affected the verdict and does not warrant reversal (see People v Crimmins, 36 NY2d 230).
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Tom, J.P., Mazzarelli, Ellerin, Williams and Marlow, JJ.